ORDER
PER CURIAM.
On consideration of appellant’s motion for summary reversal and request for appointment of emergency judge and establishment of trial date, emergency expedited motion for appointment of presiding trial judge and motion for commencement of trial, it is
ORDERED that the motion for summary reversal is granted. The trial judge denied without prejudice appellant’s motion for leave to proceed in forma pauperis, ruling that “D.C.Code § 15-712 does not require the court to waive costs in order to allow the filing of a purely frivolous civil action.” Trial Court Order dated December 1, 1989. D.C.Code § 15-712 provides for the granting of in forma pauperis status upon proper application. See Green v. Green, 562 A.2d 1214 (D.C.1989). The statute does not provide for the denial of in forma pauperis status based upon the lack of merit of the underlying action. Compare 28 U.S.C. § 1915(d) (“The court ... may dismiss the case if the allegation of poverty is untrue, or if satisfied that the action is frivolous or malicious”). If the complaint is frivolous, the trial court may dismiss it upon proper application. It is
FURTHER ORDERED that the motion for appointment of an emergency judge and the establishment of a trial date is denied. It is
FURTHER ORDERED that the emergency expedited motion for appointment of presiding trial judge is denied. It is
FURTHER ORDERED that the motion for commencement of trial is denied.